Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,3-10,12-21 have been examined.
 Response to Arguments
Applicant’s arguments with respect to claims 1,3-10,12-19 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments regarding claim 20 that filed January 7, 2021 have been fully considered but they are not persuasive. The following is the Applicant’s argument and Examiner response:
Applicant argues: 
The Examiner has rejected Claim 20 as being unpatentable over the Dasilva in view of Makinen and Frederick and Miller and McRae. In view of the amendment to Claim 20, applicants respectfully traverse this rejection. Claim 20 now has the limitation of "an explosion proof housing." It is respectfully submitted the prior art of record does not teach or suggest this limitation. Accordingly, Claim 20 is patentable over the applied art of record.

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which  an explosion proof housing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dasilva et al. (US 2010/0289662), in view of in view of Makinen (US 7,437,183), further in view of Frederick et al. (US 2009/0109049) and Miller et al. (US 2014/0266785) and McRae et al. (US 2012/0218211).
As per claim 20, it corresponds to original claims 1-4 and 7 from the previous Office Action (see below the copy of rejection) in respect to the claim filed on July 14, 2017, it is therefore rejected for the similar reasons set forth.  Therefore the combined invention would shows:
a wireless communicator for changing a field of a field source (Dasilva: Para. 31,89,90,91,96-97,110,124) comprising: 
a receiver through which signals to change the field are received wirelessly ( Dasilva: Fig. 9; Makinen: Fig. 1; see above rejection for reference); 
a transmitter from which transmission signals are sent wirelessly (Dasilva: Fig. 9; Makinen: Fig. 1; see rejection of claim 1 for reference); 
a microprocessor in electrical communication with the transmitter and the receiver; a memory in electrical communication with the microprocessor (Dasilva: Fig. 9; Makinen: Fig. 1); and 
a real-time clock in electrical communication with the microprocessor which provides a timestamp for data received by the microprocessor and stored in the memory [In the analogous art of senor system, Miller shows the senor unit can be adjusted through wirelessly signal (Para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as suggest by the combined invention to include the Wi-Fi microprocessor and the associated real time clock arrangement as suggest by Miller because it would be an implementation of one known element in the art to yield a predictable result, for example, Wi-Fi communication.  The timestamping function would allow the apparatus to record data that is associated with the Wi-Fi or wirelessly data for further data processing and analysis, thereby increasing the accuracy of the invention. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
The invention of the combined invention does not explicitly mention the memory having code, the code able to read remotely in response to read signals received by the receiver.
However, it would have been obvious at the time the invention was made the reprogram feature of the microprocessor would be incorporate with the software operation code of the microprocessor wherein the known microprocessor would be functioned by the software operational code. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the code that is able to be read remotely and wirelessly from outside the housing through the wireless communication portion as suggest by McRae because the incorporation of using code in the processor for reprogramming the associated function are known in the art. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Below discussed the rejection in the previously Office Action: 
Dasilva shows an apparatus for protecting a worker from injury by a machine in a working environment comprising: a housing; a proximity sensing portion disposed in the housing having a field source which produces a field that is used to sense a location of the worker relative to the machine; and a communication portion disposed in the housing through which the field produced by the field source is changed remotely from outside the housing, the communication portion in electrical communication with the proximity sensing portion (Para. 31,89,90,91,96-97,110,124).
The invention of Dasilva does not explicitly mention the field source is changed wirelessly and a wireless communication portion in electrical communication with the proximity sensing portion.  However, it is well known in the art the computer interface as disclosed can be implemented with wireless communication as one known in the art. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as the computer interface by Dasilva to include wireless interface capability with vehicle system as suggest by Makinen because it would be an implementation of applying one well known technique in art to a known device ready for improvement to yield a predictable results. 
The combination does not show an apparatus for protecting a miner from injury by a machine in a mine.
In the analogus art of protection system, Frederick shows an apparatus for protecting a miner from injury by a machine (Para. 26) in a mine comprising: 
an explosion-proof housing (Para. 34); 
a proximity sensing portion (82 in view of 84,86,88,90) disposed in the explosion-proof housing having a magnetic field source (88,90) which produces a magnetic field that is used to sense a location of the miner relative to the machine (Para. 14,30-33; Fig. 1-2). Official Notice: similar structure and arrangement are also found in Frederick et al. (US 2009/0256715). The invention of Frederick further show the magnetic field source can be changed and/or adjusted (Para. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as suggest by combined invention to include protecting a miner, because it would provide an alternative environment for the system to be used. 

As per original claim 2, the combined invention meets the limitation of claim and the invention of Dasilva would have been obviously further show the proximity sensing portion includes at least a first microprocessor (the processor 128 of Dasilva could be combined with the portion of the microcontroller as suggest by Frederick; wherein the number of microprocessor as well as integrated/separation-in-part between different microprocessor in order to perform the intended function would be an arbitrary design choice based on the specific requirement and configuration of the invention), and the first microprocessor is reprogrammed (reconfiguration) remotely and wirelessly from outside through the wireless communication portion (see rejection of claim 1).

As per original claim 4, the combined invention meets the limitation of claim and the invention of Dasilva in view of Makinen would have been obviously further show the wireless communication portion includes a transmitter from which transmission signals are sent wirelessly from the housing (Dasilva: Fig. 9; Makinen: Fig. 1; see rejection of claim 1 for reference).
As per original claims 5-7, the combined invention meets the limitation of claim, and the invention of Makinen further show the wireless technology could be any known type of wirelessly communication wherein Wi-Fi is one of the well-known type of wirelessly technology. 
In the analogous art of senor system, Miller shows the senor unit can be adjusted through wirelessly signal (Para. 89,92,129), in which would further show the wireless communication portion includes a Wi-Fi module having the transmitter and the receiver; the wireless communication portion includes a Wi-Fi microprocessor in electrical communication with the Wi-Fi module (Fig. 3, wherein the associated microprocessor could be implemented as Wi-Fi microprocessor).  Miller further shows the wireless communication portion includes a real-time clock in electrical communication with the Wi-Fi microprocessor which provides a timestamp for data received by the Wi-Fi microprocessor and stored in a memory of the Wi-Fi microprocessor (Fig. 3; Para. 89,92,129,11,203,206).
. 
Allowable Subject Matter
Claim 1,3-10, 12-19 and 21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689